    Case: 1:20-cv-00544 Document #: 28 Filed: 01/19/21 Page 1 of 2 PageID #:191




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



REPUBLIC TECHNOLOGIES (NA) LLC                               Case Number: 1:20-cv-544
and SREAM INC.,
                                                             Judge Thomas M. Durkin
                       Plaintiffs

TOBACCO SPOT & MORE, INC.
and FATMA GHALEB,

                  Defendants.
____________________________________

                                      JUDGMENT ORDER

         This matter coming before the Court on Plaintiffs’ Motion for Entry of Default Judgment

under Rule 55(b), and after considering the prove-up materials and memorandum submitted by

movant, the Court hereby finds, and it is ORDERED:

         1.     This matter was filed on January 23, 2020.

         2.     Defendant were served 8/17/20. (ECF No. 14 and 15)

         3.     Defendants did not appear or answer.

         4.     On 12/21/20, this Court entered a default against Defendants pursuant to F.R.C.P.

55(a).

         5.     Defendants have failed to appear or answer in this case since the default was

entered.

         6.     Plaintiffs have sought entry of default judgment and filed prove-up materials and

a memorandum of law seeking statutory damages.

         7.     In counterfeit trademark cases, the balance in setting statutory damages is

providing some measure of compensation and deterrence, without crossing the line into over-




                                                 1
    Case: 1:20-cv-00544 Document #: 28 Filed: 01/19/21 Page 2 of 2 PageID #:192




deterrence. See, e.g., Republic Technologies (NA) LLC v. Smoke Shop for You XX, Inc. 19 C

8462 (N.D. Ill. 2020) (Chang, J.).

       8.      The amount sought by Plaintiffs is consistent with other statutory damage awards

made by judges in this District. See, e.g., Republic and Sream v. Smoke Shop For You XX, Inc.

(19-cv-08462)(J. Chang)(awarding $30,000 in statutory damages) and Roor and Sream v.

Lakeview Smoke and Vape, Inc. (19-cv-06489)(Dow, J.)($30,000 in statutory damages); Roor

and Sream v. Smoker’s Zone. (19-cv-05014)($30,000 in statutory damages).

       9.      This amount of statutory provides deterrence but is not an excessive statutory

damages award.

       10.     Accordingly, the Court awards $30,000.00 in statutory damages.

       11.     The Court awards $400 in costs.

       Judgment is entered jointly and separately in favor of Plaintiffs, REPUBLIC

TECHNOLOGIES (NA) LLC and SREAM, INC., against Defendants, TOBACCO SPOT &

MORE, Inc. and FATMA GHALEB, in the amount of $30,400.00.

                                             ENTERED:

                                             _______________________________
                                             Hon. Thomas M. Durkin
                                             United States District Judge

Dated: January 19, 2021




                                                 2
